DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it contains both a product (“an electrostatic powder coating material, comprising at least glass particles (A) and glass particles (B) which have different softening points” in lines 1-2) and a process (“forming a coating film on an article to be coated by baking, wherein the glass particles (A) soften at a baking temperature while the glass particles (B) do not soften at the baking temperature” in lines 2-4). See MPEP 2173.05(p). For the purposes of examination, the process in lines 2-4 will be considered to mean that the product is capable of being used in said process.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker et al. (U.S. Patent Application Publication 2004/0241443, hereafter ‘443).
Claim 1: Decker ‘443 teaches a powder coating material for electrostatic spraying (abstract, [0045]) comprising low melting glass particles (abstract), which correspond to the claimed glass particles (A), and reinforcement particles comprising glass particles ([0033]), which correspond to the claimed glass particles (B), where in a coating formed from the powder coating material, the low melting glass particles soften and flow at a baking temperature while the reinforcement glass particles do not (abstract, [0033]).


applying a powder coating material onto an article by electrostatic spray (abstract, [0045]), the powder coating comprising low melting glass particles (abstract), which correspond to the claimed glass particles (A), and reinforcement particles comprising glass particles ([0033]), which correspond to the claimed glass particles (B), where the low melting glass particles soften and flow at a certain temperature while the reinforcement glass particles do not (abstract, [0033]); and
baking the applied powder coating material at a baking temperature ([0045], Examples).

With respect to claim 4, Decker ‘443 also reads on the coated article having a coating film formed by this method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. ‘443 as applied to claim 1 above, and further in view of Kawamoto et al. (JP S51-602227 A, hereafter ‘227, with machine translation).
Note: citation locations for Kawamoto ‘227 refer to the location in the machine translation.
Decker ‘443 teaches the limitations of claim 1, as discussed above. Decker ‘443 further teaches that powder coating composition can be for a heat-resistant coating (abstract).
With respect to claim 2, Decker ‘443 does not explicitly teach that the glass particles (B) are glass particles having pores and/or voids.
Kawamoto ‘227 teaches a powder coating composition for a heat-resistant coating (abstract, claim 1, pg 3 paragraph 7) comprising glass particles (pg 2 last paragraph, Example 3). Kawamoto ‘227 teaches that using porous glass provides a large heat insulating effect (pg 2 last paragraph, pg 3 first paragraph). Both Kawamoto 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use porous glass particles as taught by Kawamoto ‘227 in the powder coating taught by Decker ‘443 because using porous glass provides a large heat insulating effect, as taught by Kawamoto ‘227.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713